 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9       Larissa Zagorsky-Beaudoin,                          No. CV-18-03031-PHX-JAT
10                     Plaintiff,                            ORDER
11       v.
12       Rhino Entertainment Company, et al.,
13                     Defendants.
14
15             Pending before the Court is Plaintiff’s motion to recuse the undersigned. The
16   motion fails in numerous respects. See 28 U.S.C. §§ 144 and 455.
17             First, it is untimely. Specifically, the statute provides:
18             The affidavit shall state the facts and the reasons for the belief that bias or
               prejudice exists, and shall be filed not less than ten days before the beginning
19             of the term at which the proceeding is to be heard, or good cause shall be
               shown for failure to file it within such time. A party may file only one such
20             affidavit in any case. It shall be accompanied by a certificate of counsel of
               record stating that it is made in good faith.
21   28 U.S.C. § 144.
22             This case was reassigned to the undersigned on March 1, 2019. (Doc. 71). Plaintiff
23   waited a month to file her motion; notably, until after she received legal rulings with which
24   she disagreed. Thus, the motion is untimely because it was not within a reasonable time
25   after reassignment, and alleges no facts learned after reassignment; it is denied on this
26   basis.1
27
     1
       Courts have held that because the federal courts no longer sit in terms, but instead are in
28   continuous session, the 10-day requirement is not literal. See Pomeroy v. Merritt Plaza
     Nursing Home, Inc., 760 F.2d 654, 658 (5th Cir. 1985) (“courts have [] required a party to
 1          Second, the motion fails to contain a legally sufficient affidavit of bias. “Section
 2   144 expressly conditions relief upon the filing of a timely and legally sufficient affidavit.”
 3   United States v. Sibla, 624 F.2d 864, 867 (9th Cir. 1980) (citations omitted). Here, the
 4   affidavit complains only about legal rulings and make no factual allegation of bias. See
 5   (Doc. 108) (The sole allegation of bias is, “I believe Judge Teilborg is biased and
 6   prejudiced against me[.]”). Thus, relief is unavailable for this second procedural reason
 7   (that the affidavit is legally insufficient) and the motion is denied on this basis.
 8          Third, even if the Court were to consider the merits of the motion, it is clearly based
 9   on Plaintiff’s disagreement and dissatisfaction with the Court’s legal rulings in this case.
10   “‘[J]udicial rulings almost never constitute valid basis for a bias or partiality motion[.]’”
11   United States v. Chisilly, 30 F.3d 1144, 1149 (9th Cir.), cert. denied, 513 U.S. 1132 (1994)
12   (quoting Liteky v. United States, 510 U.S. 540, 555 (1994)). Thus, adverse rulings against
13   a party are generally “not sufficient to require recusal, even if the number of such rulings
14   is extraordinarily high.” McCalden v. Cal. Library Ass=n, 955 F.2d 1214, 1224 (9th Cir.
15   1990), cert. denied, 504 U.S. 957 (1992) (citing Matter of Beverly Hills Bancorp, 752 F.2d
16   1334, 1341 (9th Cir. 1984)); see Stivers v. Pierce, 71 F.3d 732, 741-42 (9th Cir. 1995)
17   (ANor would the Board’s repeated unfavorable rulings, standing alone, be sufficient to
18   support a claim that [defendant] or any other member of the Board was actually biased
19   against [plaintiff].”)(citing McCalden, 955 F.2d at 1224).
20          Here, Plaintiff complains that this Court has ruled, repeatedly, that Defendant John
21   Cosenza must be timely served. (Doc. 107 at 4). This legal ruling is not a legal basis for
22   recusal.
23   ///
24   ///
25   ///
26   ///
27
     exercise reasonable diligence in filing an affidavit after discovering facts that show
28   bias. See, e.g., Smith v. Danyo, 585 F.2d 83 (3d Cir.1978).”).


                                                  -2-
 1          Therefore,
 2          IT IS ORDERED that the Motion to Recuse the Hon. James A. Teilborg (Doc.
 3   107) is denied.
 4          Dated this 4th day of April, 2019.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
